Citation Nr: 0718215	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-41 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 until 
October 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the St. 
Petersburg, Florida Regional Office (RO).  In January 2007, 
the undersigned Veterans' Law Judge conducted a hearing 
regarding the issues on appeal.  

The issue of entitlement to service connection for lumbar 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No competent evidence exists showing that the veteran's 
hearing loss was present in service or is otherwise related 
to service. 

2.  At the January 2007 hearing, prior to the promulgation of 
a decision in the appeal, the veteran requested a withdrawal 
of his appeal for entitlement to service connection for 
pilonidal cyst.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38  U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

2.  The criteria for withdrawal of a Substantive Appeal for 
entitlement to service connection for pilonidal cyst have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran asserts that his hearing loss is due to acoustic 
trauma experienced during his military service.  
Specifically, the veteran states that while serving on a 
ship, he was exposed to loud gun fire without hearing 
protection.  The veteran submitted a statement from a 
service-mate noting that sometimes service members would be 
unexpectedly exposed to such circumstances. 

The veteran's separation examination noted a "Normal" 
hearing evaluation.  The first medical document of record 
noting treatment for hearing problems is dated 2002, where he 
was diagnosed with bilateral mild to moderate high frequency 
sensorineural hearing loss.  There is no medical evidence of 
record linking the veteran's hearing loss to any in-service 
event. 

The Board must note the lapse of many years between the 
veteran's separation from service (1957) and the first 
documented treatment for the claimed disorder (2002).  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Additionally, the veteran's statements alone are insufficient 
to establish the etiology of bilateral hearing loss.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
 
Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  The preponderance of the evidence is 
against a finding that the veteran has hearing loss that is 
related to his active service.  There is no reasonable doubt 
to be resolved in the veteran's favor, and service connection 
for hearing loss is not warranted.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

II.  Withdrawal of Appeal 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on record at a hearing or in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. §§ 20.202, 20.204.  At the January 2007 hearing, 
the veteran withdrew, on the record, his appeal for 
entitlement to service connection for pilonidal cyst, and 
therefore, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review this issue, and it is 
dismissed.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Aug. 2002, May 2003, July 2005).  In an April 
2006 letter, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, VA fulfilled its notification duties.  

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  Additionally, a medical 
examination and opinion is not necessary.  Absent a minimal 
showing by competent evidence that a causal connection 
between the veteran's hearing loss and military service 
exists, VA has no duty to obtain a medical opinion.  Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for hearing loss is denied.

The claim of entitlement to service connection for pilonidal 
cyst is dismissed.


REMAND

With reference to the back disability in issue, in July 2002, 
the veteran submitted an Authorization and Consent to Release 
Information form for the following private medical providers:  
Dr. Ashok Sonnie, Dr. A. Robert Massam, Dr. Donald Butcher, 
Dr. Roy D. Caualcant, Walker Memorial Hospital, and Heartland 
Radiology Center.  These records were never requested.  VA 
has the duty to assist him in obtaining these records which 
may be relevant to his claim.  Therefore, the case must be 
remanded.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
actions:

1.  Request the veteran's medical records from the 
following: Dr. Ashok Sonnie, Dr. A. Robert Massam, 
Dr. Donald Butcher, Dr. Roy D. Caualcant, Walker 
Memorial Hospital, and Heartland Radiology Center.  

2.  Thereafter, the RO should schedule the veteran 
for an examination in order to ascertain the nature 
and etiology of any current lumbar spine disability 
present.  After reviewing the entire record, the 
examiner should express an opinion as to whether it 
is at least as likely as not (i.e., a likelihood of 
50 percent or greater) that the veteran's current 
lumbar spine disability was initially manifested 
during his period of active duty for training in 
1977 or was otherwise related to his service.  The 
claim's folder must be made available to and 
reviewed by the examiner in conjunction with the 
scheduled examination.

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative, if any, 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


